Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Supplemental Office Action
	This Office Action is a substitute for the Final Rejection of 08/01/2022 and serves to correct typographical errors and ambiguities present in the text of that correspondence. No new grounds are entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2008/0254944 A1 to Muri et al.
Re claim 1, Muri discloses: A method for enhancing revenue generation ([0005], [0008], [0020], [0023], [0028], [0049], describes using a smart wearable athletic device 12 to determine when the device should be replaced or reconditioned. A method encouraging replacement or reconditioning of a consumer commodity meets the field-of-use preamble statement of for enhancing revenue generation.) comprising: 
monitoring a performance of a sporting activity by a participant with a participant activity monitoring unit, wherein the sporting activity involves use of equipment, and wherein said activity is performed in varied locations throughout said performance; 
[0020]-[0023] describes monitoring a wearable athletic device 12 such as a jogging or running or hiking shoe or downhill ski, and tracking the condition or health of the device. 
[0044] describes that one or more of the elements of monitoring system 14, such as the measurement device 16, may be located on the wearable athletic device 12.
[0045] describes Fig. 2 which illustrates a preferred embodiment of the invention wherein athletic footwear 52 comprising shoes 52A, 52B, one of which including a wireless step/travel distance monitor in the form of pedometer 16’, and wherein it is noted that data is transmitted from 16’ to either a portable device 54 worn by the athlete and/or a remote internet site or personal computer.
[0023], [0026], [0028], [0035] The condition of the device is calculated based on monitored parameters that can include distance traveled or steps taken by a user, completion of a cycle, or a passage of time, wherein at least distance traveled may be measured using a GPS device.
The Examiner is interpreting the wearable athletic device 12 such as running shoe 52A comprising a step and travel distance measurement device 16’ as the claimed participant activity monitoring unit. The Examiner additionally notes that monitoring system 14, described in at least [0020], can additionally or alternatively be interpreted as the claimed participant activity monitoring unit because it can receive sensor data related to an athletic performance of the user, communicate with the wearable athletic device 12, and process the data to determine whether the wearable athletic device needs to be replaced or upgraded. [0020]-[0021], for example, describes, ‘an athletic system 10 for monitoring a wearable athletic device comprises a wearable athletic device 12 and a monitoring or tracking system 14 for monitoring or tracking the condition or health of the wearable athletic device 12. The wearable athletic device 12 may interact with the monitoring system 14, for example, by supplying one or more inputs into the monitoring system […], the monitoring system 14 may interact with the wearable athletic device 12 providing an output that results in an action being taken on the wearable athletic device 12 (e.g., resulting in the wearable athletic device 12 being replaced, reconditioned, or otherwise adjusted […] As illustrated in the FIG. 1, the monitoring system 14 comprises a first parameter 20 that is generally, but not necessarily, supplied by a first measurement device 16. The first parameter 20 is used to determine or estimate the condition, wear, and/or remaining life of the wearable athletic device 12. The monitoring system 14 further comprises a second parameter 22 that provides additional information for making the determination or estimate.’)
determining a location of said participant during said sporting activity
[0006] provides background on the invention, stating that, ‘In recent years, various technologies have matured to allow a person to more easily monitor their athletic performance in an automated fashion. This includes the use of various electronic devices such as pedometers or GPS devices that may be attached to the user, or even disposed on or within the user's shoe.’
[0026], describes that the first measurement device 16, which may be an electronic pedometer for counting steps and distance traveled, comprises a GPS device. In such embodiment, the distance traveled may be determined from coordinates provided by the GPS device. 
 and outputting geographic position data indicating said location (As discussed above, [0026] identifies that first measurement device 16 comprising a  GPS device provides coordinates used for counting steps and determining a distance traveled. [0028] also describes that a first parameter 20 may be the output from a GPS device (e.g., when the wearable athletic device 12 traverses a distance during use).) by the participant activity monitoring unit; (As noted in [0021], monitoring system 14, which comprises a computer-readable memory 24 and processor 26 used to determine a condition/wear/remaining life of a wearable athletic device, receives data output by first measurement device 16. And as noted in [0026] and [0045], the first measurement device 16 can be a GPS and can be located in the wearable athletic device 12 (participant activity monitoring unit.) As such, the claimed requirement for the participant activity monitoring unit outputting GPS location data is met.)
storing performance information corresponding to said sporting activity in a participant activity monitoring unit; 
[0021], [0036], [0040], computer readable memory 24 stores values of first parameters which are supplied by a first measurement device 16, which as described in [0045] can be a GPS.
	Also: [0043] describes that, ‘one processor system may be disposed on a portable device carried by a user for accumulating and/or storing data received by one or more measurement systems,’
	And [0044] describes that, ‘In certain embodiments, one or more of the elements
of the monitoring system 14 (e.g., at least one of the measurement devices 16, 32, the microprocessor 26, the instructions 30, and at least one of the parameters 20, 22) is located on the wearable athletic device 12.’
	The Examiner notes here that the claim limitation recites “a participant activity monitoring unit,” which does not establish that this is the same previously claimed participant activity monitoring unit (“the participant activity monitoring unit”) and as such any participant activity monitoring unit of the method meets this limitation. As discussed above, Muri teaches that either monitoring system 14 worn by the athlete and communicatively coupled with a wearable athletic device 12 can store the data output by GPS, and/or the wearable athletic device 12 itself could store the data.
correlating said stored performance information associated with said performance of the sporting activity with the geographic position data of said equipment during the activity and delivering comparative performance data based on said correlation by a participant performance correlator; ([0021] and [0039] describe calculating and storing, by a processor 26 in memory 24, values for wear and/or remaining life in terms of a time, distance, or number of steps taken. [0023] describes that remaining life can be determined and expressed as ‘the distance remaining before the wearable athletic device 14 should be replaced’. Fig. 6 functions 140-150 describe supplying a processor with instructions for determining a condition of a wearable athletic device and using the processor to calculate its condition based at least in part on the parameters. And as discussed above, [0026], describes that distance travelled may be determined by coordinates provided by the GPS device wherein this information may be used by the microprocessor to determine an amount of wear. [0028]-[0029] describes that second parameters in addition to a first distance parameter 20 may supplement the first parameter for calibration relative to the first parameter and/or for use in combination with the first parameter to determine the condition of the wearable athletic device. 
The Examiner finds that athletic equipment remaining life data expressed in terms of distance remaining before replacement is an example of comparative performance data delivered and that was obtained based on correlating various second parameters with a first distance parameter representing GPS coordinates.) and 
providing information to said participant based on said comparative performance data by a feedback module, wherein the information comprises recommendations regarding equipment replacement and/or upgrading, which recommendations are based on said geographic position data, and wherein the information regarding equipment replacement and/or upgrading further comprises an advertisement from a provider of the equipment. [0020] describes that, “the monitoring system 14 may interact with the wearable athletic device 12 providing an output that results in an action being taken on the wearable athletic device 12 (e.g., resulting in the wearable athletic device 12 being replaced, reconditioned, or otherwise adjusted). In some embodiments, the only interaction between the monitoring system 14 and the wearable athletic device 12 is that the wearable athletic device 12 is replaced reconditioned, or repaired based on an output from the monitoring system 14.”
[0041] describes that, “The output device 34 may be in the form of an audio signal that advises a user that the condition of the wearable athletic device 12 has reached a predetermined level and/or that it is recommended that the wearable athletic device 12 be replaced, either eminently or within a prescribed time period. The audio signal can be in the form of a verbal indication, a tone, a pitch, a series or tones, and the like. In some embodiments, a different verbal indication is provided depending on differing wear conditions of the wearable athletic device 12. For example, a change in pitch or a different verbal command may be produced, depending on the value of an estimate of the wear or remaining usable life of the wearable athletic device 12.”
[0049] describes that, “a signal may be provided to notify a user that the wearable athletic device 12 should be replaced. The upper limit may be varied, depending of the type, brand, model, age, etc. of the wearable athletic device 12. In other embodiments, various predetermined wear levels may be selected at which different output signals are generated as the total wear exceeds each level.”
	The Examiner notes that recommendations for replacement, reconditioning, or adjustment based on a level of wear determined based at least in part on distance traveled, wherein this distance traveled can be measured by GPS, meets the preceding claim limitation. 
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. As a preliminary matter, the Examiner notes that p. 5 of the Remarks of 07/13/2022 makes reference to, “newly amended Independent Claim 4”. As the instant application only contains one claim and the filing of 07/13/2022 is a Request for Reconsideration lacking any amendments to the claim, the Examiner assumes this is a typographical error and that Applicant intends to refer to “originally presented Independent Claim 1.”
The Examiner maintains that Muri anticipates the ordered combination of elements of claim 1 including determining a location of said participant during said sporting activity and outputting geographic position data indicating said location by the participant activity monitoring unit. The Applicant alleges that Muri lacks this limitation, but the Examiner respectfully submits that Applicant does not provide convincing evidence to support this allegation. 
In establishing what a broadest reasonable interpretation of this limitation would cover, the Examiner notes that instant claim 1 does not specify in what manner or by what component of the participant activity monitoring unit the geographic position data is output, only that it is output by the participant activity monitoring unit. The claim does not, for example, recite displaying GPS location data by a graphical user interface to the user. Under a broadest reasonable interpretation, any output of GPS coordinate data in any format and to any recipient device would meet the claim. The Examiner maintains that the wearable athletic device which can comprise a GPS 16 and can wirelessly output GPS data to monitoring device 14 (as well as other remote systems such as an internet site or PC computer) meets a broadest reasonable interpretation of  “outputting geographic position data indicating said location by the participant activity monitoring unit.”
As explained by the Examiner in the rejection of claim 1, which has been edited for clarity responsive to Applicant’s arguments without presenting any new grounds for rejection, [0026] of Muri describes that the first measurement device 16 may be an electronic pedometer for counting steps and distance traveled, and which comprises a GPS device and wherein the distance traveled may be determined from coordinates provided by the GPS device. 
Specifically regarding the claimed requirement for outputting geographic position data indicating said location by the participant activity monitoring unit, as discussed above, [0026] identifies that first measurement device 16 comprising a GPS device provides coordinates used for counting steps and determining a distance traveled, wherein a GPS device providing coordinates necessitates some form of output. [0028] also describes that a first parameter 20 may be the output from a GPS device (e.g., when the wearable athletic device 12 traverses a distance during use). As noted in [0021], monitoring system 14, which comprises a computer-readable memory 24 and processor 26 used to determine a condition, wear, and/or remaining life of a wearable athletic device, receives data output by first measurement device 16. And as noted in [0026] and [0045], the first measurement device 16 can be a GPS and can be located in the wearable athletic device 12 (participant activity monitoring unit.) 
In summary, first measurement device 16 of Muri, which may be located at the wearable athletic device 12, such as a shoe, and which transmits GPS coordinates to monitoring system 14 meets the claimed limitation of outputting geographic position data indicating said location by the participant activity monitoring unit. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715